Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the out of data " in third last line.  There is insufficient antecedent basis for this limitation in the claim. 
Furthermore “the out of data” does not provide proper meaning, and applicant is requested to make appropriate amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 9, 10, 12- 14, 16, 17, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dickey et al [20140244893], further in view of Lin [7043416]


As to claim 1, 
Dickey et al [20140244893 ]  teaches  A method to provide flexible access to internal data of a regulated system, the method comprising: 
receiving, by a data access component of the regulated system, a loadable configuration file that defines a set of triggering events and a set of memory [0029: “configuration data is created specifying, among other things, trigger events, data capture periods, identifiers indicative of data elements to be stored, and frequencies for which to store the data elements ”, also see step 54 in fig. 3- configuration file is received by the processor ], 
 in response to determining the occurrence of a triggering event of the set of the triggering events, accessing, by the data access component [ 0029: “If a trigger event is detected, method 50 proceeds to step 60 and stores the contents of volatile memory 22 to non-volatile storage 16. If a trigger event is not detected, method 50 proceeds to step 58 and continues storing data to volatile memory 22. ”], the subset of memory that contain the internal data of the regulated system to retrieve data associated with the set of memory associated with the triggering event defined by the loadable configuration file [0046: “a processor instructed by configuration data that defines , and a volatile memory that stores data based upon the identifiers defined by the configuration data. The processor stores contents of the volatile memory to a non-volatile storage based upon detecting the trigger event. ”- when data is stored from volatile to non-volatile memory, data is retrieved  and data  or volatile memory stores data based on identifier location is known as the each location stores one stance of data as described in fig. 2 and 0028: “Each location in ring buffer 30 can hold one instance of a data element. ”, each location is subset of memory , system that is modified by the changes in the configuration file is equivalent to  regulated system ] ; and 
outputting, by the data access component, the retrieved data to a receiving component [0029, “At step 56, processor 20 monitors for a trigger event as defined by the loaded configuration data. If a trigger event is detected, method 50 proceeds to step 60 and stores the contents of volatile memory 22 to non-volatile storage 16.” and 0046: “a processor instructed by configuration data that defines a trigger event and identifiers indicating data to be stored, and a volatile memory that stores data based upon the identifiers defined by the configuration data. The processor stores contents of the volatile memory to a non-volatile storage based upon detecting the trigger event.” and claim 8: “configuring a processor using configuration data that defines a data capture event and identifiers; storing data based upon the identifiers in a volatile memory; and storing contents of the volatile memory to a non-volatile memory based upon the processor detecting an occurrence of the data capture event.”]. Futhremore, teaches   [Fig. 2,  each page 38-40  in the 30 is subset of memory -memory locations are identified by the triggering event and data ];

But does not explicitly each triggering event teach set of triggering events is associated with a respective subset of memory 
However Lin [7043416] teaches each triggering event teach set of triggering events is associated with a respective subset of memory [ background/summary: “Trigger events correspond to specified memory locations or data values.” ]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Dickey and Lin because both are directed toward triggering event. Furthermore, Lin improves upon by being able to track memory corresponding to the trigger event such that the data of the corresponding memory can be retrieved for the particular triggering event without for efficiently retrieving data


As to claim 5, 
Dickey teaches comprising monitoring the regulated system for the occurrence of at least a subset of the triggering event during runtime [0010: “The identifiers indicating the data elements to be stored define which elements monitored by processor 20 should be stored in volatile memory 22. ” and 0029: “At step 56, processor 20 monitors for a trigger event as defined by the loaded configuration data. ”- when the event is identified by the loaded configuration data, it has to be when the system is running].

As to claim 6, 
Dickey teaches comprising monitoring the regulated system for the occurrence of any of the set of triggering events during runtime [0028: “ When processor 20 has detected a trigger event for the data stored in ring buffer 30, processor 20 continues storing data until the data capture period is complete, and then the contents of ring buffer 30 are copied to non-volatile memory 32. Each memory location of ring buffer 30 is copied to a corresponding memory location of non-volatile memory 32” and 0023: “For the first set of data, processor 20 detects a trigger event when monitored value `x` is greater than fifty, and monitored value `y` is less than forty for one and a half seconds. ”- monitored].

As to claim 7, 
Dickey teaches the regulated system is an avionics system [0007: “The present invention relates to data capture, and in particular to a system and method for capturing diagnostic data based upon configuration data. Electronic systems such as, for example, solid state power controllers (SSPCs) onboard aircraft, include embedded systems.”].


As to claim 9,
Lin teaches the set of triggering events includes at least one comparison of at least one memory value to a threshold memory value [“ These state machines constantly monitor the processor's internal address and data lines, comparing the values present on these lines to predetermined "target" values.”] .

As to claim 10,
Dickey outputting of the retrieved data can include a periodic output of retrieved data related to the triggering event [0007: “Upon occurrence of a trigger event, data continues to be stored in the ring buffer in accordance with the period specified in the configuration data. After the period is up, the contents of the ring buffer are transferred to non-volatile memory.”- after period is up, data is transferred, that is each period is interval, and after every interval data is transferred].

As to claim 12, 
Combination of Dickey and Lin teaches this claim according to the reasoning set forth in claim 1 supra. Further Dickey teaches  monitoring the regulated system for at least a subset of the triggering events during runtime; and in response to determining at least one triggering event is met during runtime [0028: “ When processor 20 has detected a trigger event for the data stored in ring buffer 30, processor 20 continues storing data until the data capture period is complete, and then the contents of ring buffer 30 are copied to non-volatile memory 32. Each memory location of ring buffer 30 is copied to a corresponding memory location of non-volatile memory 32” and 0023: “For the first set of data, processor 20 detects a trigger event when monitored value `x` is greater than fifty, and monitored value `y` is less than forty for one and a half seconds.”]

As to Claim 13,
Combination of Dickey and Lin teaches this claim according to the reasoning set forth in claim 7. Furthermore, when the configuration file is read entire triggering event is monitored. 
As to claim 14, 
Combination of Dickey and Lin teaches this claim according to the reasoning set forth in claim 7.
As to claim 16, 
Combination of Dickey and Lin teaches this claim according to the reasoning set forth in claim 10.
As to claim 17, 
Combination of Dickey and Lin teaches this claim according to the reasoning set forth in claim 1. Furthermore, Lin teaches decode the output of data from the data access component based at least in part on the configuration file. [ “An architectural feature common to most high performance microprocessors is the instruction pipeline. A microprocessor typically processes each instruction in a sequence of operations. For example, fetching the instruction from memory is often followed by a decoding operation, to determine what operands are needed and where they are located. ” and “For example, the third row in FIG. 3 indicates that the LW instruction is fetched during processor cycle T3, decoded during processor cycle T4, executed during processor cycle T5, etc. ”- when the data is retrieved, it is decoded.] 
As to claim 20, 
Combination of Dickey and Lin teaches this claim according to the reasoning set forth in claim 7.

Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickey et al [20140244893], further in view of Lin [7043416], further in view of Silk [20120320075]
As to claim 8
Combination of Dickey and Lin teach triggering event 
But does not explicitly teach the set of triggering events includes at least a modification to one or more data values of a corresponding memory of the set of memory 
However, [Silk [20120320075]; teaches triggering events includes at least a modification to one or more data values of a corresponding memory of the set of memory [ claim 1: “a host device in communication with the monitor, a host agent configured to respond to a triggering event, and a configuration file including attribute information regarding the image to be rendered; and wherein upon occurrence of said triggering event and during an operating mode of the display, at least one of said plurality of memory addresses of said display controller is updated based upon information in said configuration file. ”] 

It would have been obvious to person of	ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Dickey and Lin with Silk such that the memory of the device is updated based on the triggering event, as triggering event provides quick notification for the device to update memory such that device can be quickly ready for the up to data configuration

As to claim 15, 
Combination of Dickey, Lin and Silk teaches this claim according to the reasoning set forth in claim 8 supra. 

Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dickey et al [20140244893], further in view of Lin [7043416], further in view of Wang [20170344843]

As to claim 11, 
Combination of Dickey and Lin teaches transmitting data retrieved but does not explicitly teach generating a bitstream of retrieved data 
However, Wang [20170344843] teaches outputting the retrieved data further comprises generating a bitstream of the retrieved data, and providing the bitstream to the receiving component. [ Wang [20170344843 ] : [0200: “determining, by a processor of a source device, the processor implemented in circuitry, one or more most-interested regions of a plurality of regions of an image of video data, the one or more most-interested regions comprising one or more regions that are most likely to be retrieved by a client device; generating, by the processor, data representative of the one or more most-interested regions, wherein the data representative of the one or more most-interested regions is included in a bitstream including the video data; and outputting, by the processor, after outputting the data representative of the one or more most interested regions, the video data. ”] 
	It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Dickey and Lin with because all are directed toward memory and retrieving data. Furthermore, Wang improves upon combination of Dickey and Lin by generating and including bitstream of data and outputting it such that the receiving device can quickly process the data. 

Allowable Subject Matter
Claim 2-4, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187